O’Brien, J.:
It is conceded that the four causes of action could properly be united in one complaint under section 484 of the Code of Civil Procedure, and that the Union Bridge Company is only interested in two. If the latter had originally been made parties, the complaint would, therefore, be obnoxious to demurrer. It is claimed, however, that by reason of the notice served by the city the company will be bound by any judgment that may be entered in this action, and, therefore, that they should be admitted as parties defendant and allowed to litigate their liability as to two of the four causes of action. In support of this claim we are referred to the cases of Mayor v. Brady (which was presented three times upon appeal, 70 Hun, 250; 77 id. 241; 81 id. 440), and Village of Port Jervis v. First Nat. Bank (96 N. Y. 550).
In the former case (Mayor v. Brady) the action was against the sureties upon the contractor’s bond, and upon the trial a judgment m a suit brought by one Cruikshank against the city was admitted in evidence and was claimed to be conclusive upon the liability of the sureties. Cruikshank had been injured by an obstruction of the sidewalk caused by the work, and recovered a judgment for damages because thereof against the city, which was paid; and the city thereafter brought an action against the sureties, who had engaged for the due performance of his contract by the contractor, to recover the amount which it had been compelled to *270pay by reason of the judgment. To establish the liability of the sureties upon the trial no other evidence was offered than the judgment in the Qruikshank action. Upon appeal, the judgment in favor of the city was reversed, it being held that “ when notice has been given to defend, the judgment is evidence of the amount of the damages arising from the injury, but it does not establish which of the wrongdoers is primarily liable.” Upon the third trial, evidence aliunde the judgment having been introduced to show that the injuries suffered by Oruilcshank were caused by the negligence of the contractor, and that a judgment in Cruilcshank’s favor had been paid, a recovery by the city was affirmed. (81 Hun, 440.)
The Village of Port Jervis v. First Nat. Bank {supra) was an action brought to recover the amount of a judgment which had been recovered against the village of Port Jervis for injuries caused by falling into an excavation left by the defendant in a sidewalk in one of plaintiff’s streets adjacent to property owned by the defendant on which it was erecting a bank building. The- defendant had a license from the plaintiff to make the excavation, but, as was alleged, neglected to surround it with proper guards or barriers. Upon the trial it was shown that the defendant had notice of the action brought against the plaintiff, and the judgment was introduced in evidence and relied upon as establishing the liability of the defendant; and upon appeal the question of the effect of the judgment so obtained was considered. It was therein said, referring to the position of the indemnitor: “ If he has notice of the pendency of the action and of the intention of the defendant therein to look to him for indemnity in case of a recovery, and is not denied an opportunity to defend, he is bound by the result of such action.” And again: “We cannot doubt that, within the authority cited, the evidence in this case was sufficient to authorize the jury to find that the defendant had notice of the pendency of the original action and an opportunity to defend it if it had so desired. This being the case, it was barred by the result of that action, and the judgment roll therein was conclusive evidence in this case of all facts litigated on the trial of that action.”
These quotations are sufficient, in the light of the Brady case, to show that the contention of the appellants is untenable. For, while here the bridge company has notice of the pendency of an *271action brought upon four separate causes of action, it is not placed in a position where it can defend, because it is not affected by all the causes of action, and, therefore, should not be obtruded in a contest between the plaintiff and the defendant in respect to matters with which it has no concern. Moreover, as to the two causes of action as to which it has an interest, the question to be litigated will be the liability of the city by reason of its acts; and a judgment against the latter would not be conclusive upon the liability of the bridge company, because in an action brought against the bridge company a question entirely different from that which will be litigated in this action will be presented, and similar to the one which was presented in the Brady case — i. e., as to which of the wrongdoers, as between themselves, was primarily liable for the injuries.
In directing, as the learned judge below did, that notice should be given to the bridge company of all proceedings, and that it should be allowed to appear and take part in the trial of the action, there was accorded all the relief to which the appellants were justly entitled, and the order being, therefore, right, it should be affirmed, with costs.
Van Brunt, P. J.. Barrett, Williams and Patterson, JJ., concurred.
Order affirmed, with costs.